Citation Nr: 0433516	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  96-05 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1978 to 
March 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which determined that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for schizophrenia.  The veteran 
subsequently perfected this appeal.  

In July 1997 a hearing was held before a member of the Board.  
In October 1997, the Board denied the veteran's claim to 
reopen.  The veteran subsequently appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By Order dated in October 1998, the Court vacated 
the Board's decision and remanded the matter for 
readjudication.  

In January 1999, the Board remanded the case for further 
development.  In February 2001, the Board remanded the case 
for another hearing before a member of the Board.  In October 
2001, the veteran withdrew his request for additional 
hearing.  

In October 2001, the veteran's attorney also submitted a 
private medical report and indicated that such report 
constituted new and material evidence.  He further stated 
that "[b]ecause the report demonstrates that the evidence 
which existed since [the veteran's] release from active duty 
showed a mental disorder arising while serving on active 
duty," the veteran was claiming that all prior rating 
decisions and decisions of the Board were the product of 
clear and unmistakable error (CUE).  

The Board acknowledges that a finding of CUE would vitiate 
the finality of prior decisions.  A determination regarding 
CUE, however, must be based on the law and the evidence that 
was before the rating board at the time of the prior 
adjudication.  See Damrel v. Brown, 6 Vet. App. 242, 245 
(1994).  The newly submitted medical opinion was not of 
record at the time of the prior decisions.  Further, the 
veteran has not specifically identified the decisions and the 
alleged errors of law or fact that he is claiming.  
Therefore, the Board concludes that the veteran does not have 
pending CUE claims that are inextricably intertwined with the 
issue currently on appeal.  

In November 2004, the Board sent the veteran a letter 
advising him that the Veterans Law Judge who conducted his 
July 1997 travel board hearing was no longer employed by the 
Board.  He was further advised that he had the right to 
another hearing and was requested to clarify within 30 days 
whether he wanted to attend another hearing.  The veteran has 
not responded to the letter.  The Board acknowledges that the 
letter was copied to a Veterans' Service Organization (VSO) 
as opposed to the veteran's attorney of record.  
Notwithstanding, in light of the favorable decision to reopen 
the veteran's claim, the Board finds that additional hearing 
on the issue of whether new and material evidence has been 
submitted is not necessary and there is no prejudice to the 
veteran by proceeding with the appeal.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  The veteran and his attorney are 
advised that he may request a hearing before a member of the 
Board on the merits of his service connection claim.  See 
38 C.F.R. § 20.703 (2004).  

The issue of service connection for schizophrenia is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  In June 1986, the RO denied service connection for 
schizophrenia essentially based on findings that the 
veteran's service medical records were negative for any 
treatment of a nervous disorder and there was no medical 
evidence showing treatment for a nervous disorder prior to 
December 1985.  The veteran did not appeal this decision 
within one year of being notified.  

2.  Evidence added to the record since the June 1986 rating 
decision includes a September 2001 private medical opinion 
suggesting a relationship between the veteran's military 
service and his currently diagnosed schizophrenia.  This 
evidence is new and may be considered to bear directly and 
substantially upon the merits of the veteran's claim for 
service connection.  


CONCLUSIONS OF LAW

1.  The June 1986 rating decision, which denied service 
connection for paranoid schizophrenia, is final.  See 
38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1985) (currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004)).  

2.  New and material evidence has been submitted since the 
final June 1986 rating decision and the claim of entitlement 
to service connection for schizophrenia is reopened.  38 
U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements. 

In light of the favorable decision to reopen the veteran's 
claim for service connection, remanding the new and material 
issue for further development pursuant to the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

For claims filed prior to August 29, 2001, new and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

In June 1986, the RO denied service connection for 
schizophrenia essentially based on findings that the 
veteran's service medical records were negative for any 
treatment of a nervous disorder and there was no medical 
evidence showing treatment for a nervous disorder prior to 
December 1985.  The veteran did not appeal this decision 
within one year of being notified.  Consequently, this 
decision is final.  See 38 U.S.C. § 4005(c) (1982); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1985) (currently 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004)).  

At the time of the June 1986 rating decision the record 
contained various pertinent evidence.  Service medical 
records were negative for any treatment for or diagnosis of 
schizophrenia.  Private medical records from Grady Memorial 
Hospital indicate the veteran was hospitalized from December 
1985 to February 1986.  Admitting diagnosis was generalized 
anxiety and the principal diagnosis was paranoid 
schizophrenia.  The record did not contain medical evidence 
relating the veteran's schizophrenia to his military service 
or showing that schizophrenia manifested itself to a 
compensable degree within one year of the veteran's March 
1984 discharge from service.  

Since the June 1986 rating decision, a significant amount of 
evidence has been added to the claims folder.  Evidence 
received includes a September 2001 private medical opinion 
from a licensed clinical psychologist, Dr. B.L.W.  The 
examiner concluded that the veteran has service-connected 
schizophrenia, paranoid type.  It was the examiner's 
professional opinion that it is more likely than not that:

(1) The veteran had a premorbid schizoid 
personality disorder that could have been 
diagnosed at age 18 and that was present 
throughout his army career.  (2) His 
symptoms became progressively worse with 
time.  (3) When he left the military at 
age 23 years, 9 months, he was already 
quite paranoid. ...  The diagnosis of 
schizophrenia, paranoid type should have 
been made at that time.  (4) The veteran 
lived for the most part homeless, 
jobless, and quite ill for the next 20 
months before finally being arrested and 
referred to a psychiatric unit for proper 
diagnosis and treatment.  

This medical opinion is new, as it was not previously 
considered.  The Board also finds the cited evidence to be 
material because it suggests that the veteran's current 
psychiatric disability is related to his active military 
service.  It is the Board's view that this evidence may be 
considered to bear directly and substantially upon the 
specific matter under consideration and to be of such 
significance that it must be considered together with all of 
the evidence to fairly decide the merits of the veteran's 
claim.

Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for service connection for schizophrenia is reopened.  


ORDER

To the extent that new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for schizophrenia, the appeal is granted.


REMAND

Since the veteran's claim for service connection for 
schizophrenia has been reopened, the Board must address the 
merits of the service connection claim.  On review, the Board 
has determined that additional development is necessary.  See 
38 C.F.R. § 3.159(c) (2004).  

The veteran has repeatedly reported that he was seen at the 
Stuttgart Army Health Clinic in Germany with complaints of 
nervous problems.  The claims folder contains the veteran's 
service medical records.  On review, the Board was unable to 
find documentation of this reported clinic visit.  In keeping 
with the duty to assist, an attempt to obtain additional 
service medical records, if any, appears reasonable.  

In various statements and testimony, the veteran reported 
that he complained to his First Sergeant that he was having 
problems with his nerves and that the Sergeant just laughed 
at him.  He indicated that he would "go off," was 
constantly cursing top ranked people, and was told he was 
"high strung."  He stated that he went to the Jag and the 
Inspector General regarding problems in his unit.  The 
veteran's service personnel records should contain 
information regarding his work performance and may contain 
information regarding any complaints or problems within his 
unit.  Therefore, these records should be obtained.  

Evidence in the claims folder suggests the veteran receives 
treatment at the VA medical center (VAMC) in Dublin.  Records 
from that facility were most recently obtained in October 
2003.  

Evidence of record indicates that the veteran has a current 
psychiatric disability and the claims folder contains a 
private medical opinion suggesting a possible relationship to 
military service.  Consequently, the Board finds that a VA 
examination to ascertain the nature and probable etiology of 
the veteran's psychiatric disability is necessary.  

Accordingly, this case is REMANDED as follows:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request any additional service medical 
records, to include but not limited to, 
records of medical treatment at the 
Stuttgart Army Health Clinic.  

2.  The RO should obtain the veteran's 
complete service personnel records from 
the appropriate agency.  

3.  The RO should request medical records 
relating to the veteran's treatment for 
schizophrenia from VAMC Dublin for the 
period from October 2003 to the present.  

4.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination: a 
psychiatric examination to determine the 
nature and likely etiology of any 
currently diagnosed psychiatric 
disability.  

The examiner is requested to provide an 
opinion, based on a review of all the 
evidence, as to whether it is more likely 
than not (i.e. probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the veteran's 
schizophrenia manifested itself during 
service or within one year following 
discharge from service; or that the 
veteran's schizophrenia is related to his 
active military service or events 
therein.  

The claims folder must be available for 
review in conjunction with the 
examination.  All findings and the 
reasons and bases therefore should be set 
forth in detail.  The examiner's 
discussion and/or rationale should 
include consideration of the service 
medical records and the September 2001 
psychological opinion from Dr. B.L.W.  

5.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for 
schizophrenia.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2004).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



